UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6809



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


TAMMY TERRELL BROWN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge.
(CR-92-132, CA-97-99-3-19)


Submitted:   November 25, 1997         Decided:     December 18, 1997


Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tammy Terrell Brown, Appellant Pro Se. Terry L. Wooten, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tammy Brown appeals from the district court's order denying

her motion for habeas corpus relief under 28 U.S.C.A. § 2255 (West

1994 & Supp. 1997). Initially, we note that Brown alleges no vio-

lation of any constitutional right, as required by 28 U.S.C.A.

§ 2253(c)(2) (West Supp. 1997), for issuance of a certificate of
appealability. In any event, however, we find that Brown is not

entitled to relief on the merits.

     Brown's claim that the sentencing court erroneously added two

points to her criminal history score is moot because, as a career
offender, the guidelines dictated that her criminal history cate-

gory be Category VI. See United States Sentencing Guidelines
Manual, § 4B1.1 (1995). Moreover, her contention that Amendment 506

to § 4B1.1 requires reduction of her sentence is foreclosed by the

Supreme Court's recent determination that Amendment 506 is invalid.

See United States v. LaBonte, 117 S. Ct. 1673, 1679 (1997). Final-
ly, the district court properly declined to reduce Brown's sentence

based on Amendment 459 to § 3E1.1 because that amendment cannot be
applied retroactively. See United States v. Rodriguez-Diaz, 19 F.3d
1340, 1341 (11th Cir. 1994).

     Accordingly, we deny a certificate of appealability and dis-

miss this appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED

                                2